Citation Nr: 1133096	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to a compensable evaluation for bronchitis prior to September 12, 2006 and to an evaluation in excess of 30 percent from September 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004, November 2004 and December 2006 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2009, at which time the Board remanded it for additional development.  The claim is now properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  In a September 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to a compensable evaluation for sinusitis.

2.  In a September 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to a compensable evaluation prior to September 12, 2006 for bronchitis and to an evaluation in excess of 30 percent from September 12, 2006.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to the issue of entitlement to a compensable evaluation for sinusitis, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  Because the Veteran has withdrawn his appeal relating to the issue of entitlement to a compensable evaluation for bronchitis prior to September 12, 2006 and to an evaluation in excess of 30 percent from September 12, 2006, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

By September 2004 and November 2004 rating decisions, the RO denied the claims for increased evaluations for sinusitis and bronchitis.  The Veteran filed a notice of disagreement as to those determinations regarding the assigned disability evaluations, a statement of the case was issued in August 2005, and he perfected his appeal by filing a VA Form 9 in August 2005.  In a December 2006 rating decision the RO increased the evaluation for bronchitis to 30 percent effective September 12, 2006.   In a September 2011 written statement, the Veteran withdrew his appeal for increased evaluations for sinusitis and bronchitis.  

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Thus, the Board does not have jurisdiction to review them, and they must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to a compensable evaluation for sinusitis is dismissed.

The appeal for entitlement to a compensable evaluation for bronchitis prior to September 12, 2006 and in excess of 30 percent from September 12, 2006 is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


